ORDER The Disciplinary Review Board having filed with the Court its decision in DRB 15-413 and DRB 15-414, com luding that MARK H, JAFFE of PRINCETON, who was admitted to the bar of this State in 1988, should be censured for violating RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter), RPC 1.16(d)(failure to protect a client’s interests on termination of the representation), RPC 8.1(b)(failure to cooperate with disciplinary authorities), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice); And the Disciplinary Review Board having further determined that respondent should be required to provide proof to the Office of Attorney Ethics that he refunded $2,000.00 to a client by October, 2015, and the Office of Attorney Ethics having confirmed to the Court that the refund of $2,000 was delivered to respondent’s client on October 21,2015; And MARK H. JAFFE having been ordered to show cause why he should not be disbarred or otherwise disciplined; And good cause appearing; It is ORDERED that MARK H. JAFFE is hereby censured; and it is further ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.